Citation Nr: 0834007	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-23 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An effort was made to verify the veteran's asserted PTSD 
stressors with the Department of the Navy-Headquarters United 
States Marine Corps, but a response was received indicating 
paper copies of these records would not be provided to the 
RO.  There is no indication any further attempts were made to 
verify the veteran's claimed stressors, with the appropriate 
government agency or entity.  The RO indicated that there was 
some general difficulty navigating CD-ROMs provided by the 
Marine Corps Archives and Special Collections to verify the 
PTSD stressors of Marines; however, no CD-ROMs or printouts 
of any CD-ROMs have been associated with the veteran's claims 
file.  These records should be obtained.

During the veteran's testimony before the Board, he indicated 
that his unit came under mortar, or rocket, attack while he 
was stationed in Chu Lai, Vietnam.  The veteran indicated 
these attacks occurred between September and January, but he 
was unsure about the exact time.  Since the veteran was only 
stationed in Chu Lai between January 1970 and June 1970, the 
unit records from this period should be obtained.  He also 
stated during his hearing that he was intending to seek 
correction of his military service record to reflect his 
claimed receipt of the Combat Action Ribbon.  No attempt has 
been made to ascertain whether such a correction was sought 
or what the ultimate outcome of any request was.  Such an 
attempt should be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Board for 
Correction of Naval Records and determine 
whether the veteran's Application for 
Correction of Military Record has been 
processed, and if so whether the veteran's 
application was granted or denied.  

2.  Obtain the CD-ROM, or a printout of 
the records, with the veteran's unit (1st 
Services Battalion Force Logistic Command 
FMF) records from the Marine Corps 
Archives and Special Collections, Alfred 
M. Gray Research Center, 2040 Broadway 
Street, MCCDC, Quantico, VA 22134, for the 
period of January 1970 to June 1970, or 
such documentation that would confirm or 
refute the veteran's previous stressor 
statements and testimony before the Board 
that (1) his unit came under mortar 
attack, (2) his convoy was attacked, and 
(3) any other alleged stress contained in 
the veteran's claim file.  

3.  If a stressor is confirmed, the veteran 
should be afforded a VA examination to 
determine the etiology of any PTSD 
diagnosis.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should record 
the full history of the disorder, including 
the veteran's own account of the etiology 
of his disability, and specifically comment 
as to the likelihood that any current 
diagnosis of PTSD is related to the 
veteran's military service and/or his 
claimed stressors.  

4.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




